Citation Nr: 0617618	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-24 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to March 
1957.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision the Department of Veterans Affairs (VA) Regional 
office in St. Petersburg, Florida (RO).


FINDING OF FACT

The veteran's alleged in-service stressors have not been 
verified by official records or any other supportive 
evidence.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005). 

That said, in an October 2002 letter from the RO, sent prior 
to the initial VA adjudication of the veteran's claim, he was 
advised of the information and evidence needed to 
substantiate and complete his claim for PTSD.  This letter 
also informed him of what evidence they would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  In another letter 
sent to the veteran in October 2002, he was asked him to 
provide information regarding the incidents he alleged caused 
his current disorder.  

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date, there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
VA medical records have been associated with the claims 
folder.  In addition, the veteran's service medical records 
and, significantly, his personnel records, have been 
associated with the claims folder.  There is sufficient 
evidence to decide this claim, and as such, the duty to 
assist the veteran has been met.  As will be discussed below, 
this claim is not being denied by the Board due to the lack 
of a diagnosis of PTSD.  Rather, this claim is being denied - 
as will be addressed below - due to the fact that the 
veteran's alleged stressors have not been adequately 
verified.  In this regard, the veteran has indicated that he 
did not report the alleged incidents at the time they 
occurred, and as such, a search for any official 
documentation or other contemporaneous evidence regarding the 
alleged incidents would be fruitless.  

For these same reasons cited above, there is no need for a VA 
psychiatric examination or opinion.  See 38 U.S.C.A. § 5103A 
(to the effect that VA must provide an examination where (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post- traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD, and that this is the 
result of two sexual assaults perpetrated upon him while in 
active service.  Initially, the Board points out that a VA 
Mental Health Clinic record dated in July 2003 reflects that 
the veteran was diagnosed with PTSD and the examiner appears 
to have related the disorder to military sexual trauma 
("MST").

According to the veteran, the first personal assault 
allegedly occurred in 1954 or 1955 while serving aboard the 
USS McClelland and the second allegedly occurred in late 1956 
in Morocco.  The relevant evidence of record includes the 
veteran's service medical records, service personnel records, 
a report of contact with the veteran notation from October 
2002, a July 2003 statement by the veteran, a statement 
signed by the veteran in the June 2004 appeal to the Board, 
and statements made during VA mental health clinic 
examinations between February 2000 and July 2003.

The veteran's service medical records show that he was 
treated for a lacerated anterior left wrist in January 1957 
after a suicide attempt.  The medical report noted that he 
said that he had become temporarily "despondent following a 
quarrel with a friend and [had] cut his wrist."  In a 
January 1957 psychiatric evaluation, the veteran was reported 
to have stated that "the night he slashed his wrist he and 
[a] friend had had an argument and had parted ways."  He was 
reported to have denied that this argument was the reason for 
the suicide attempt.  The evaluation report notes that the 
veteran stated that, "he [couldn't] fully explain why he did 
cut himself, but [thought] it was mostly guilt[y] feeling[s] 
about his former homosexuality."  The service medical 
records are negative for any other physical or psychological 
treatment suggestive of physical assault.

The veteran's service personnel records show that he served 
on-board the USS McClelland from November 1954 to December 
1955.  The veteran's ratings show that his proficiency rate 
and seamanship consistently improved from September 1954 to 
August 1955, both increasing from 3.3/4 to 3.8/4.  Thereafter 
they remained consistently high with no significant 
decreases.  The veteran received a consistent 4/4 in conduct 
throughout his entire period of active service.  The record 
shows that he was granted Top Secret security clearance in 
September 1956.

In a January 1957 letter to the Chief of Naval Personnel, the 
veteran wrote,

This was my first Christmas away from 
home and my first shore duty overseas.  
On New Years Eve I went into the town of 
Port Lyautey with a good buddy.  The only 
entertainment the city has to offer is 
that offered by the several cheap night 
clubs.  We had a few drinks of whiskey 
and coke and began to argue about various 
minor insignificant things.  We returned 
to the barracks at the Navy Base about 
2320 and continued to verbally fight back 
and forth.  I picked up my shaving kit to 
go into the head, feeling very blue, 
somewhat dizzy, and quite disgusted for 
being involved in this meaningless and 
senseless bickering.  Then without really 
thinking, I suddenly dragged the razor 
across my left wrist.  Immediately, I 
realized that I had deeply cut myself and 
stated, "God forgive me, what have I 
done!"  The other fellows in the 
barracks grabbed me and I was taken to 
sickbay.

The veteran subsequently received an honorable discharge from 
service in March 1957.  The Board notes that while the 
veteran's service medical records and service personnel 
records contain no references to a physical assault, victims 
of such assaults rarely report them to military or civilian 
authorities.  In addition, the Board notes that the record 
clearly indicates that, at the time the veteran made the 
above statements, he was aware that his future in the Navy 
was in jeopardy, that he wanted to have a long-term career in 
the Navy, and that he did not wish to be separated from 
service.

The October 2002 report of contact with the veteran stated 
that he was sexually assaulted twice in service.  He 
indicated that the first time was by a Navy chief on board a 
ship in the 1950's.  He related that this incident was not 
reported to anyone, although he knew that this chief did 
assault others.  According to the report, he indicated that 
the second incident happened in Morocco, that authorities 
"'caught' them" in the act, and that he was transferred out 
of Morocco.  The veteran related that he tried to commit 
suicide after the second incident, and was then discharged 
from service.

In a statement dated July 2003, the veteran wrote that just 
after boot camp, while aboard USS McClelland "storekeeper 
Chief" gave him coffee laced with rubbing alcohol, got him 
drunk, and then sexually assaulted him.  He stated that he 
did not report the incident, but when a VA nurse asked him a 
question regarding military sexual trauma he recalled the 
attack.

In the veteran's June 2004 appeal to the Board, he signed a 
statement which read, in part, 

It is the veteran's contention that he 
had suppressed this incident which took 
place aboard the USS [McClelland] 
(DE750).  The veteran is not able to pin 
point an exact date, he believes it was 
in 1954 or 1955.  He contends he was so 
traumatized by the assault that he 
blocked it out of his mind for all of 
these years until he was taken by 
[surprise] by an unexpected question from 
a nurse at the [out patient clinic] 
during the intake process.  The veteran 
cannot prove this happened; as he notes, 
he was so humiliated, embarrassed and 
scared, he just built a box around it and 
never consciously remembered the trauma 
until the intake process.

The VA mental health clinic examination reports from February 
2000 to July 2003 note various remarks by the veteran which 
are duplicative of and consistent with the evidence already 
discussed.

The evidence of the first personal assault is limited to the 
veteran's own statements.  There is no corroborating evidence 
from the service medical records, the service personnel 
records, or any other source.  The Board may consider 
evidence of behavior changes following the claimed assault, 
but no evidence of such a change is of record.  On the 
contrary, the service personnel records indicate that the 
veteran maintained high marks in all areas of evaluation and 
consistently improved them during and after the time period 
when the assault allegedly occurred.  The veteran was also 
granted Top Secret security clearance subsequent to the 
alleged incident.  While the record shows that the veteran 
attempted to commit suicide, this occurred one to two years 
after the first alleged personal assault and no evidence of 
record suggests that it was related to this event.

The evidence of the second personal assault is limited to the 
October 2002 report of contact statement made by the RO.  
Minimal information is provided about this incident, though 
it is claimed that the veteran's suicide attempt was a direct 
result of this.  The service personnel records refer only to 
an argument with a friend as the cause of the suicide 
attempt.

Due to the noted tendencies of victims of personal assault to 
avoid reporting such incidents, the Board does not consider 
the veteran's service records and statements, or lack 
thereof, at the time of the incidents as evidence that the 
events did not occur.  However, despite the lower probative 
bar required for claimed stressors of PTSD based upon 
personal assault, the Board still requires corroborative 
evidence of some kind.  There is no corroborative evidence 
associated with the record.

As the veteran's stressor is not related to combat, his 
testimony alone is not sufficient to establish the occurrence 
of the claimed assaults as in-service stressors.  Cohen, 10 
Vet. App. 128 (1997).  His testimony must be corroborated by 
credible supporting evidence.  Id.  The veteran has offered 
no corroborating evidence of his claimed stressors.  Again, 
service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
Although the veteran does have a diagnosis of PTSD, there is 
no credible supporting evidence that the claimed in-service 
stressors occurred.

The record contains insufficient supporting evidence of 
either of the veteran's claimed stressors.  Given the lack of 
corroborating evidence, the Board finds that service 
connection for PTSD is not warranted.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


